      Case 20-12890-mkn        Doc 107     Entered 09/03/20 10:44:09        Page 1 of 2




    Entered on Docket
    September 03, 2020
___________________________________________________________________

      E FILED ON 09/02/2020
      THOMAS E. CROWE PROFESSIONAL
      LAW CORPORATION
      tcrowe@thomascrowelaw.com
      Nevada State Bar no. 3048
      2830 S. Jones Blvd. #3
      Las Vegas, Nevada 89146
      (702) 794-0373
      Attorney for Debtor-in-possession

                          UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEVADA
                                         ******
      In re:                           )  BANKRUPTCY NUMBER:
                                       )  BK-S- 20-12890-MKN
      PLAYERS NETWORK,                 )   Chapter 11
                                       )
                  Debtor.              )  Date: September 2, 2020
      ________________________________ )  Time: 9:30 a.m.

            ORDER RE: SUBCHAPTER V TRUSTEES FIRST AND FINAL FEE APPLICATION

                THE   APPLICATION      FOR     COMPENSATION          AND     REIMBURSEMENT          OF

      EXPENSES, filed by the Debtor’s attorney, having come on for hearing on the date and time

      referenced above, the Court having considered any objections filed or raised at the hearing, it is

      hereby:

      ///

      ///

      ///

      ///
Case 20-12890-mkn         Doc 107     Entered 09/03/20 10:44:09         Page 2 of 2




       ORDERED that compensation and expenses in the amount of $3,675.00 is hereby approved

for distribution to the Subchapter V Trustee as an administrative expense.

Respectfully Submitted by:

THOMAS E. CROWE PROFESSIONAL
LAW CORPORATION


By /s/ THOMAS E. CR0WE
 THOMAS E. CROWE, ESQ.
 2830 S. Jones Blvd. #3
 Las Vegas, NV 89146
 Attorney for Debtors

In Accordance with LR 9021, counsel submitting this document certifies that the order
accurately reflects the court’s ruling and that (check one):
        The Court has waived the requirement set forth in LR 9021(b)(1).
X       No party appeared at the hearing or filed an objection to the motion.
        I have delivered a copy of this proposed order to all counsel who appeared at the hearing,
and any unrepresented parties who appeared at the hearing, and each has approved or
disapproved the order, or failed to respond, as indicated below [list each party and whether the
party has approved, disapproved, or failed to respond to the document]:
       I certify that this is a case under Chapter 7 or 13, that I have served a copy of this order
with the motion pursuant to LR 9014(g), and that no party has objected to the form or content of
the order.

                                                                     By /s/ THOMAS E. CR0WE
                                                                      THOMAS E. CROWE, ESQ.



                                               # # #
